Title: From George Washington to Major General Horatio Gates, 23 February 1777
From: Washington, George
To: Gates, Horatio



Sir,
Head quarters. Morris Town. 23d Feby 1777

I have inclosed the Warrant for executing the Deserter—The blanks you will fill up, and direct the Ceremony as You please.
Will it not be adviseable to arrange & equip the Troops under Innoculation in Philada? That, on an Emergency, they may be of some service.
Another skirmish happened Yesterday between Genl Maxwell & about 2000 from Amboy, they came to forage—The Genl writes me that he has secured 7 Prisoners, & spilt much blood. I am Yr most Obedient Servant

Go: Washington

